DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 5, and 8 as well as the addition of claims 10-13.  Currently claims 1-13 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 8, the claim establishes “a length direction” of the blade being directed in a cylindrical axis direction and has been amended to recite “a length of the blade is equal to or greater than a set pitch of screw 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nogossek (PN 5362146).
With regards to claim 1, Nogossek teaches an extruder comprising a plate-shaped blade (Fig. 5, 5a, flat screwdriver shape, col 4 ln 39-42) protruding from an inner surface of a cylinder (2) and facing a screw (4) as seen in Fig. 3 in which the blades are oriented with a length along the longitudinal axis of the cylinder.  Nogossek teaches that the extruder is a twin screw extruder (Fig. 1, col 1 ln 14-20).  Nogossek teaches a height adjuster configured to adjust a gap between the blade and the screw (Fig. 3, col 4 ln 21-34).  With regards to the limitation in the preamble of “for producing a fiber-reinforced resin composition, in which a thermoplastic resin and roving-like reinforced fibers are fed and the reinforced fibers are defibrillated and cut to be dispersed and kneaded in the thermoplastic resin”, this limitation is interpreted as reciting an intended use of the twin screw extruder.  The body of claim 1 fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble sets forth an intended use of the apparatus without establishing structural limitations.  As such the intended use of recited in the preamble is not considered a positive limitation on the claim.  See MPEP 2111.02.  As seen in Fig. 3 of Nogossek a side surface of the plate-shaped blade faces a helical screw element which is interpreted to read upon facing a helical screw surface.  Additionally in the alternative it is clear from Fig. 3 of Nogossek that the screw is a helical screw.  The tips of the blade members continue from the cylinder wall towards a surface of the screw.  This surface is a surface of a screw that is a helical screw, and is thus interpreted as facing “a” helical screw surface.  
With regards to claim 5, Nogossek teaches a twin screw extruder (Fig. 1, col 1 ln 14-20) comprising a plate shaped blade (Fig. 5, 5a, flat screwdriver shape, col 4 ln 39-42) protruding from an inner surface of a cylinder (2) and facing a screw (4) as seen in Fig. 3. in which the blades are oriented with a length along the longitudinal axis of the cylinder.  Nogossek teaches a height adjuster configured to adjust a gap between the blade and the screw (Fig. 3, col 4 ln 21-34).  As seen in Fig. 3 of Nogossek a side surface of the plate-shaped blade faces a helical screw element which is interpreted to read upon facing a helical screw surface.  Additionally in the alternative it is clear from Fig. 3 of Nogossek that the screw is a helical screw.  The tips of the blade members continue from the cylinder wall towards a surface of the screw.  This surface is a surface of a screw that is a helical screw, and is thus interpreted as facing “a” helical screw surface.  
With regards to claim 9, Nogossek teaches a height adjuster configured to adjust a gap between the blade and the screw (Fig. 3, col 4 ln 21-34).  
With regards to claims 10 and 11, Nogossek teaches that the edge facing the cylindrical axis of the screw is straight (Fig. 3, 5a).
With regards to claims 12 and 13, Nogossek teaches that the blades protrude inward further than an inner surface of the cylinder (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Csongor (PN 3836127) in view of Heston (PN 3475787) and Todd (PN 4136968).
With regards to claims 1, 5, 8 and 9, Csongor teaches an extruder (Abstract) for processing mixtures comprising a plate shaped blade (vane, 62, 82) protruding from an inner surface of a cylinder and facing a screw (Fig. 15-18) in which the plate shaped blade has a length direction being directed along the longitudinal axis of the barrel.  Csongor teaches that the blades serve to divert the flow of material within the barrel and create a region or regions of turbulence 
In a similar field of endeavor of providing stationary longitudinal elements protruding from a barrel wall towards a screw in an extruder, Heston teaches providing longitudinal elements protruding towards a screw of an extruder that can be fastened to the barrel using an adjustable element such that the clearance between the screw and the element can be adjusted to control the shearing action (col 3 ln 55-col 3 ln 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include height adjustment means for the vanes of Csongor similar to the elements of Heston as both relate to longitudinal elements fastened to the barrel of an extruder for increasing shear in the extruder presenting a reasonable expectation of success, and doing so allows for control of the shearing action.
While Csongor does not teach using twin screws for the mixing extruder, in a similar field of endeavor Todd teaches a multi-screw continuous material 
With regards to the limitation in the preamble of “for producing a fiber-reinforced resin composition, in which a thermoplastic resin and roving-like reinforced fibers are fed and the reinforced fibers are defibrillated and cut to be dispersed and kneaded in the thermoplastic resin”, this limitation is interpreted as reciting an intended use of the twin screw extruder.  The body of claim 1 fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble sets forth an intended use of the apparatus without establishing structural limitations.  As such the intended use of recited in the preamble is not considered a positive limitation on the claim, and it is noted that as discussed in Todd the twin screw extruders are capable of working upon mixtures including fibers (col 1 ln 9-25).  See MPEP 2111.02.  
With regards to the limitation that a length of the plate is greater than a pitch of the screw elements, as shown in Heston it was known in the art at the 
With regards to claims 2 and 3, Csongor teaches that the screw may be a torpedo screw (Fig. 1) and similarly Todd teaches that twin screw extruder mixers can utilize torpedo screws (Fig. 6).  Csongor teaches providing the blade members at a variety of locations along the screw interrupting helical paths including just prior to the die (Fig. 1).  As demonstrated by the twin screw extruder of Todd it was known in the art at the time the invention was effectively filed to include prior to the helical path near the die of the extruder a protrusion member (Saddle S) suspended from a cylinder neck portion of the cylinder to face the torpedo screw in an intermediate portion of a full flight screw (Fig. 1, 6).
With regards to claims 10 and 11, Csongor teaches that the edge of the blade is straight (Fig. 9).
With regards to claims 12 and 13, Csongor teaches that the blade protrudes inwards from the wall of the cylinder.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Csongor (PN 3836127) in view of Heston (PN 3475787) and Todd (PN 4136968) as applied to claim 2 above, and further in view of Haven (PN 3078512).
With regards to claim 4, Todd teaches that the protrusion is provided at an intermediate point in the screw after a full flight in which a portion of the screw downstream of the protrusion is designed to operate partly full such that venting is possible (col 5 ln 35-40).  Todd does not teach that the portion of the screw downstream of the protrusion includes a reverse flight.  While Todd teaches utilizing a longer pitch downstream of the protrusion it was known in the art at the time the invention was made to include a reverse flight downstream of a vent in a twin screw extruder as taught by Haven (Fig. 1, 2, col 2 ln 35-66) and would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed presenting a simple substation of known screw design.


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Csongor (PN 3836127) in view of Heston (PN 3475787) and Todd (PN 4136968) as applied to claim 5 above, and further in view of Sakai et al. (PN 6428728).
With regards to claims 6 and 7, Csongor as applied to claim 5 above teaches a plate-shaped blade that is stationary in an extruder for increasing shear in which it has a length in a direction along the longitudinal axis of the barrel.  Csongor does not teach a specific length of the blade nor a relationship between the blade length and the diameter of the cylinder.
In a similar field of endeavor, Sakai teaches an extruder for compounding mixtures in which the barrel wall includes stationary longitudinal elements (Fig. 4f) for controlling the degree of combining (col 8 ln 47-51).  Sakai teaches that .  

Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the plate shaped blade of Nogossek does not face a “helical screw surface”, this argument is not persuasive.  Applicant argues that the blade of Nogossek does not “face” a helical screw surface.  The claim is given its broadest reasonable interpretation, and the claim does not set forth which particular surface of the plate shaped blade is “facing” the helical screw surface.  The claim does not require “a helical screw surface” to be any particular surface of the helical screw.  As such, as seen in Fig. 3 of Nogossek a side surface of the plate-shaped blade faces a helical screw element which is interpreted to read upon facing a helical screw surface.  Additionally in the alternative it is clear from Fig. 3 of Nogossek that the screw is a helical screw.  The tips of the blade members continue from the cylinder wall towards a surface of the screw.  This surface is a surface of a screw that is a helical screw, and is thus interpreted as facing “a” helical screw surface.
With regards to applicant’s arguments that Csongor in view of Heston and Todd does not teach the plate shaped blade facing a helical screw element, this argument is not persuasive for similar reasons to that of Nogossek above in which the claims must be given their broadest reasonable interpretation.  As seen in Fig. 16 of Csongor a side surface of the plate-shaped blade faces a helical screw elements which is interpreted to read upon facing a helical screw surface.  Additionally in the alternative it is clear from Fig. 16 of Csongor that the screw is a helical screw.  The tip of the blade member continues from the cylinder wall towards a surface of the screw.  This surface is a surface of a screw that is a helical screw, and is thus interpreted as facing “a” helical screw surface.
With regards to applicant’s argument that Csongor in view of Heston and Todd does not teach the plate shaped blade has a length greater than or equal to a pitch of screw elements, this argument is not persuasive. As shown in Heston it was known in the art at the time the invention was effectively filed for such vanes to be more than a pitch of the screw flight (Fig. 5) and as such would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed as mere changes in size such as adjusting the length of the vane in Csongor presents a case of prima facie obviousness.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742